DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 2-12 are currently pending and have been examined.  The instant invention is a continuation of application 16/988,000 (U.S. Patent No. 11282141), which was allowed on 11/02/21.  

Related Applications
The Examiner also notes that the claims also contain common subject matter to U.S. Patent Application Serial Nos. 14/266,962(now U.S. Patent No. 10,055,790), 10/184,498 (now U.S. Patent No. 7,685,049), 11/416,405 (now U.S. Patent No. 7,742,962), 12/642,493 (now U.S. Patent No. 8,423,373), and 13/802,513 (now U.S. Patent No. 8,762,257).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Interview
	After discovering the claim language similarity to the allowed parent application 16/988,000, the examiner requested an interview and discussed with the applicant the possibility of amending the claims or filing a terminal disclaimer.   The applicant chose to proceed in the normal course of patent prosecution.

Claim Similarity to the Allowed Parent Claims - 16/988,000:
35 U.S.C. 101 and Prior Art Analysis
Essentially, the applicant converted method claims (the parent claims) into product claims (current application) with changes in the preamble. Because of the high degree of similarity between the current claims and the allowed parent claims, the reasons for the lack of prior art rejection and the lack of the normal 35 U.S.C. 101 rejection in the parent application are also applicable to the current claims.  As an illustration of the similarity, the examiner compares the current claims to the parent claims below (added language for the current application are underlined and the deleted language of the parent application are struck out; note also that the numbering of the parent application is based on the final claims submitted via email on 10/6/21): 
2.   A computer readable medium having stored therein instructions executable by a processor, including instructions executable to: 
store 
provide
receive
overwriteto create responsive 
3.	The computer readable medium instructions executable to: 2clear 
4.	The computer readable medium instructions executable to: 
receive 
store 
provide
5.	The computer readable medium 
6.	The computer readable medium 
7.	The computer readable medium 
8.	The computer readable medium 
9.	The computer readable medium 
10.	The computer readable medium 
11.	The computer readable medium 
12.	The computer readable medium 

Claim Objections – Indefiniteness
The examiner is objecting to claim 2 for lacking clarity.  Claim 2 recites the limitation “API”.  The applicant has not clarified what the abbreviation stands for.  For the purpose of compact prosecution, the examiner is assuming that the abbreviation stands for “Application Programming Interface”. 


Double Patenting -  Nonstatutory Obviousness
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., in re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
The US PTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTDinfo-l.jsp.
Claims 2-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-12 respectively of U.S. Patent No. 11282141 (Application No. 16988000). Although the conflicting claims are not identical (essentially, the applicant converted a set of method claims into product claims), they are not patentably distinct from each other for the following reason.   The examiner lists below the ‘141 claims, the instant application claims, and a comparison of the two. 
Claims 2 to 12 ‘141 recite (note again that the numbering of ‘141 is based on the final claims submitted via email on 10/6/21, which provide the latest version of the claim language):
"2.	A method including:
storing by an API running in an API thread of a client device a first market data update for a tradeable object in a shared data structure in a memory of the client device, wherein the shared data structure is accessible by at least the API thread and a graphical user interface thread, wherein the graphical user interface thread is running a graphical user interface for the client device;
providing by the API running in the API thread a notification to the graphical user interface running in the graphical user interface thread that the shared data structure includes an update, wherein the notification to the graphical user interface running in the graphical user interface thread includes at least one of the group consisting of: (i) setting a flag and (ii) placing a message in a message queue for the graphical user interface;
receiving by the API running in the API thread at least one subsequent market data update for the tradeable object, wherein the subsequent market data update is received subsequent to providing the notification and prior to the graphical user interface running in the graphical user interface thread accessing the shared data structure responsive to the notification; and
overwriting by the API running in the API thread the first market data update in the shared data structure with the at least one subsequent market data update before the first market update is accessed by the graphical user interface running in the graphical user interface thread and creates a coalesced market data update until the graphical user interface indicates to the API running in the API thread that the graphical user interface has retrieved the coalesced market data update that corresponds to the notification.
3.	The method of claim 2, further including clearing the shared data structure after the graphical user interface running in the graphical user interface thread has retrieved the coalesced market data update.
4.	The method of claim 2, further including:
receiving by the API running in the API thread a second market data update after the graphical user interface running in the graphical user interface thread has retrieved the coalesced market data update;
storing by the API running in the API thread the second market data update in the shared data structure; and
providing by the API running in the API thread a second notification to the graphical user interface running in the graphical user interface thread that the shared data structure includes a second update. 
5.	The method of claim 2, wherein the shared data structure includes a plurality of fields, wherein the first market data update and the at least one subsequent market data update are associated with one of the plurality of fields.
6.	The method of claim 2, wherein a second notification is not sent to the graphical user interface running in the graphical user interface thread if a pending notification is in the message queue for the graphical user interface.
7.	The method of claim 2, wherein the first market data update and the at least one subsequent market data update are for a price of the tradeable object.
8.	The method of claim 2, wherein the first market data update and the at least one subsequent market data update are for an order of the tradeable object.
9.	The method of claim 2, wherein the first market data update and the at least one subsequent market data update are for a fill of the tradeable object.
10.	The method of claim 2, wherein the first market data update and the at least one subsequent market data update are for at least one of the group consisting of: (i) a last traded price of the tradeable object and (ii) a last traded quantity of the tradeable object.
11.	The method of claim 2, wherein the first market data update and the at least one subsequent market data update are for an inside market of the tradeable object.
12.	The method of claim 2, wherein the first market data update and the at least one subsequent market data update are for a quantity of the tradeable object.”

Claims 2 to 12 the instant application recite:
2.  A computer readable medium having stored therein instructions executable by a processor, including instructions executable to: 
store by an API running in an API thread of a client device a first market data update for a tradeable object in a shared data structure in a memory of the client device, wherein the shared data structure is accessible by at least the API thread and a graphical user interface thread, wherein the graphical user interface thread is running a graphical user interface for the client device; 
provide by the API running in the API thread a notification to the graphical user interface running in the graphical user interface thread that the shared data structure includes an update, wherein the notification to the graphical user interface running in the graphical user interface thread includes at least one of the group consisting of: (i) setting a flag and (ii) placing a message in a message queue for the graphical user interface; 
receive by the API running in the API thread at least one subsequent market data update for the tradeable object, wherein the subsequent market data update is received subsequent to providing the notification and prior to the graphical user interface running in the graphical user interface thread accessing the shared data structure responsive to the notification; and 
overwrite by the API running in the API thread the first market data update in the shared data structure with the at least one subsequent market data update before the first market update is accessed by the graphical user interface running in the graphical user interface thread to create a coalesced market data update until the graphical user interface indicates to the API running in the API thread that the graphical user interface has retrieved the coalesced market data update responsive to the notification.  
3.  The computer readable medium of claim 2, further including instructions executable to: 2clear the shared data structure after the graphical user interface running in the graphical user interface thread has retrieved the coalesced market data update.  
4.  The computer readable medium of claim 2, further including instructions executable to: receive by the API running in the API thread a second market data update after the graphical user interface running in the graphical user interface thread has retrieved the coalesced market data update, store by the API running in the API thread the second market data update in the shared data structure; and provide by the API running in the API thread a second notification to the graphical user interface running in the graphical user interface thread that the shared data structure includes a second update.  
5.  The computer readable medium of claim 2, wherein the shared data structure includes a plurality of fields, wherein the first market data update and the at least one subsequent market data update are associated with one of the plurality of fields.  
6.  The computer readable medium of claim 2, wherein a second notification is not sent to the graphical user interface running in the graphical user interface thread if a pending notification is in the message queue for the graphical user interface.  
7.  The computer readable medium of claim 2, wherein the first market data update and the at least one subsequent market data update are for a price of the tradeable object.  
8.  The computer readable medium of claim 2, wherein the first market data update and the at least one subsequent market data update are for an order of the tradeable object.  
9.  The computer readable medium of claim 2, wherein the first market data update and the at least one subsequent market data update are for a fill of the tradeable object.  
10.  The computer readable medium of claim 2, wherein the first market data update and the at least one subsequent market data update are for at least one of the group consisting of: (i) a last traded price of the tradeable object and (ii) a last traded quantity of the tradeable object.  
11.  The computer readable medium of claim 2, wherein the first market data update and the at least one subsequent market data update are for an inside market of the tradeable object.  
12.  The computer readable medium of claim 2. wherein the first market data update and the at least one subsequent market data update are for a quantity of the tradeable object.

Claim Comparisons: For completeness, the examiner again compares the current claims to the parent claims below (added language for the current application are underlined and the deleted language of the parent application are struck out): 
2.   A computer readable medium having stored therein instructions executable by a processor, including instructions executable to: 
store 
provide
receive
overwriteto create responsive 
3.	The computer readable medium instructions executable to: 2clear 
4.	The computer readable medium instructions executable to: 
receive 
store 
provide
5.	The computer readable medium 
6.	The computer readable medium 
7.	The computer readable medium 
8.	The computer readable medium 
9.	The computer readable medium 
10.	The computer readable medium 
11.	The computer readable medium 
12.	The computer readable medium 

Claims of the instant application and claims of '141 each contain similar limitations (see claim comparison above), with the instant claim language being a variation of the claim language of '141, with each relating a system capable of performing commercial/financial data updating and notification.  Essentially, the applicant converted method claims (the parent claims) into product claims (current application) with changes in the preamble.   It would be obvious that, for an API system to carryout commercial/financial data updating and notification, there would be a “computer readable medium” used to store computer instructions (software).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Appropriate correction is required.

	
Conclusion
The prior art made of record and not relied upon (i.e. not sufficient to form a basis for prior art rejection) is considered pertinent to applicant’s disclosure. 
Mintz (8036977) teaches method and interface for historical display of market information.
Bull (5995943) teaches information aggregation and synthesization system.
Lawrence (5915209) teaches bond trading system.
Anand (5832496) teaches system and method for performing intelligent analysis of a computer database.
Debe (5758097) teaches system for voting stock component interests.
Risberg (5339392) teaches apparatus and method for creation of a user definable video displayed document showing changes in real time data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H GAW whose telephone number is (571)270-0268. The examiner can normally be reached T, W, Th, F, S: 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK H GAW/Examiner, Art Unit 3698